Citation Nr: 1520242	
Decision Date: 05/12/15    Archive Date: 05/26/15

DOCKET NO.  11-23 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for rheumatoid arthritis.

2.  Entitlement to service connection for a respiratory disability, to include a pulmonary nodule of the left lung and chronic obstructive pulmonary disease (COPD).

3. Entitlement to service connection for a left ankle disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel


INTRODUCTION

The  Veteran had active duty service from May 1969 to October 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In March 2015, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  Following the hearing, the record was held open for 30 days to allow the Veteran to submit additional evidence.  

The issue of an increased rating for eczema has been raised by the record at the March 2015 Board hearing, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).
 
The issue of entitlement to service connection for a respiratory disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

In March 2015, the Veteran notified the Board of his intention to withdraw the claims for service connection for rheumatoid arthritis and service connection for a left ankle disability.
CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the appellant with respect to the issues of service connection for rheumatoid arthritis and a left ankle disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2014). 

At the Board hearing in March 2015, the Veteran expressed his desire to withdraw his appeal for service connection for rheumatoid arthritis and a left ankle disability.  In a March 2015 written statement, the Veteran indicated that he wished to withdraw his appeal as to service connection for rheumatoid arthritis and a left ankle disability.  Hence, there remain no allegations of errors of fact or law for appellate consideration with respect to these issues and they must be dismissed.


ORDER

The appeal for service connection for rheumatoid arthritis is dismissed.

The appeal for service connection for a left ankle disability is dismissed.


REMAND

The Veteran asserts that a current respiratory disability, to include pulmonary nodules, is related to active duty service.  The Veteran testified that his service occupation was fabric and rubber repairman and that he was exposed to fiberglass.  The Veteran also testified that he was exposed to Agent Orange when he worked on airplanes that had flown over Vietnam.  

Service treatment records reflect complaints of upper respiratory symptoms and treatment of upper respiratory infections.  Service treatment records reflect that a history of  positive TB tine tests was noted during service.  Entries in the service treatment records dated in July 1982 and June 1983 reflect that the Veteran reported a history of a positive TB tine test.  An October 1988 entry noted a family history of tuberculosis.

A post-service VA treatment record dated in March 2007 reflects that a physician noted a left upper lung nodule on x-ray.  The physician noted a history of a positive PPD test in 1984 while leaving Korea.  The physician indicated that the nodule could be a neoplasm or TB versus other.  

The Veteran was afforded a VA examination for respiratory conditions in September 2013.  The examiner diagnosed a lung nodule.  The VA examiner noted that the Veteran reported a history of a positive PPD test but reported that the records were lost.  The examiner opined that the Veteran's current lung nodules are less likely than not related to his complaint of chest pain while in the military.  The examiner explained that most lung nodules do not cause chest pain, and the Veteran denied a history of chest pain.   

The Board finds that additional development is warranted in this case.  The September 2013 opinion did not address the Veteran's contention of a relationship between the current pulmonary nodules and his in-service exposure to fiberglass and rubber.  The examination noted the Veteran's report of a history of positive TB tine test, but the examiner did not address service notations of  positive TB tine tests by history and a family history of tuberculosis.  The examiner also did not address the relationship between Agent Orange and current pulmonary nodules.  The Board finds that a remand is warranted to obtain an addendum opinion from the VA examiner.    

Finally, it appears that pertinent treatment records may be outstanding.  The Veteran testified that he has received treatment for a respiratory disability at Carolina Pulmonary and Critical Care since August 2012.  On remand, the AMC/ RO should attempt to obtain any treatment records since August 2012.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran to obtain authorization for treatment records from Carolina Pulmonary.  After securing the necessary release, the RO should request these records.  Any negative reply should be noted in the claims file.

2.  Return the claims file to the September 2013 VA examiner for preparation of an addendum opinion.  If the September 2013 examiner is not available, another qualified physician should provide the opinion.

The examiner should review the claims file and should opine whether it is at least as likely as not (50 percent or greater likelihood) that the Veteran's current respiratory disability, to include a pulmonary nodule of the left lung, is etiologically related to service, including exposure to various chemicals in service.  The examiner should address the following:

a) The examiner should consider the Veteran's testimony regarding his service occupation as a fabric and rubber repairman and his exposure to various chemicals noted in the record to include fiberglass, methyl ethyl ketone, and acetone.   

b) The examiner should address the notations in the service treatment records in July 1982, June 1983 and October 1988 of a history of positive TB tine tests and a family history of TB.

c)  The examiner should consider the notations of upper respiratory infections in the service treatment records. 

The VA examiner should provide a detailed rationale for the stated opinions.  If any requested opinion cannot be provided without resort to speculation, the VA examiner should explain why it is not possible to provide an opinion.  

3.  Thereafter, the RO should readjudicate the claim. 
If the benefit sought is not granted in full, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


